TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00210-CV



   In re Hays County, Texas; The Honorable Liz Sumter; Beatrice “Dee Dee” Baen; and
                                   Mark Chambers


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relators Hays County, Texas; The Honorable Liz Sumter; Beatrice “Dee Dee” Baen;

and Mark Chambers and Real Party in Interest William D. Montague, Jr. have filed a joint motion

to dismiss relators’ petition for writ of mandamus, informing this Court that they have settled the

underlying dispute. We grant the motion and dismiss the petition.




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: May 14, 2010